DETAILED ACTION

Claims 1 – 4 and 6 - 22 are canceled.
Claims 5 and 23 - 41 have been examined and are pending. 
This application is a CON of 14/283,179 filed on 05/20/2014, now US Patent No. 10,237,347.

Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 5 and 23 - 41 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2009/0276771 to Nickolov et al. (hereinafter Nickolov) in view of US Patent Application Publication No. 2015/0237097 to Devireddy et al. (hereinafter Devireddy).

Regarding Claim 1, Nickolov discloses (¶Abstract) techniques for offering virtualized computing resources for use in deployment of distributed applications in a computing network that further includes:
sending, from a client device, a request to a workspace service to initiate a workspace instance that is hosted at a particular location of a plurality of locations for the workspace service; Nickolov teaches (¶1725-¶1727 and ¶1772) a user device requests the resources of the cloud network using dashboard to initiate an instance of a workspace application such as a virtual desktop computer operating system software (¶1860). Nickolov indicates (Fig. 10 and ¶786) the particular location of the data center where the application resides.
receiving, at the client device in response to the request to initiate the workspace instance, a list of destination addresses for a plurality of gateway components implemented across the plurality of locations for the workspace service; Nickolov teaches (¶775) the GUI shows the available data centers in a list or table or as a geographical map. The GUI allows the user to select a subset of the available data 
wherein the workspace instance hosted at the particular location is accessible via each of the plurality of gateway components across the plurality of locations; Nickolov teaches (¶67 and ¶1321) number of instances of the same application can be executed simultaneously on the same grid. Multiple, unrelated applications can share the grid. Additionally, a user is able to install a copy of the software application at multiple different computer systems, an instance of an application can be cloned, together with its state, database and content, and exported to run on another grid that may be located half-way around the world. Furthermore, an application may be distributed across multiple physical computer systems associated with one or more grids of the network (¶1761) accessed via network (¶45 and ¶1724), and facilitates a multi-user collaboration in a virtualized application editing environment (¶2015).
selecting, at the client device, a particular destination address from the list of destination addresses for a particular gateway components of the plurality of gateway components for accessing the workspace instance at the particular location based at least in part on a location of the client device and respective locations of the plurality of gateway components; Nickolov teaches (¶775) the GUI shows the available data centers in a list or table or as a geographical map. Nickolov discloses the user at the client device selects one or more a data center destinations for instantiating and running one or more distributed application (¶122-¶134). Nickolov discloses that (¶386) a criteria is used to determine using filters where an application may be placed such as account preference, user location, application configuration, resource settings, data center capabilities, available capacity, location criteria e.g. location of the data center (¶702), geographical area, service level agreement, CPU/memory ratio, price range, and other rules or policies (¶777, ¶1772). 
Nickolov discloses that sending, from a client device, a request to a workspace service to initiate a workspace instance that is hosted at a particular location of a plurality of locations for the workspace 
and establishing, from the client device, a connection to the workspace instance at the particular location via particular destination address for the particular gateway components; Devireddy teaches (¶48 - ¶53) that if there are multiple hosts for the user, the user is prompted to select one of the host and the VDS establishes a connection between the user client to the host. The connection broker notifies the destination IP address of the host to the VDS for establishing the data session (Figs. 3 and 4).
It would have been obvious as of the effective filing date to one of ordinary skill in the art to combine the sending, from a client device, a request to a workspace service to initiate a workspace instance that is hosted at a particular location of a plurality of locations for the workspace service, receiving, at the client device in response to the request to initiate the workspace instance, a list of destination addresses for a plurality of gateway components implemented across the plurality of locations for the workspace service, wherein the workspace instance hosted at the particular location is accessible via each of the plurality of gateway components across the plurality of locations, selecting, at the client device, a particular destination address from the list of destination addresses for a particular gateway 

Regarding Claim 23, the combination of Nickolov and Devireddy discloses all the elements with respect to claim 5. Further, they discloses:
determining that an attempt to establish the connection is unsuccessful; Nickolov discloses (¶1861) that the system status displays the list of locations in error or that have failed. For each location (grid) error may be defined as the system status may not be OK, at least one server may not be up, HA status may be OK, application may be in error/failed state, login failed and unable to reach the grid, list of panels in error/failure or inaccessible etc.
selecting, at the client device, another destination address from the list of destination addresses for another gateway component of the plurality of gateway components based at least in part on the location of the client device and the respective locations of the plurality of gateway components; Nickolov discloses that the system implements geographic distribution and redundancy (¶379) based on the user preference for location of the server in which the application is to run (¶984). The user dashboard allows the user (¶134) to perform a variety of operations such as initiating or migrating the application between grids or datacenters (e.g., based on detected conditions/events), so that a more appropriate location can be used (e.g., cheaper, better quality, closer to user's locality, resource availability, etc.).
establishing, from the client device, another connection to the workspace instance via the other destination address for the other gateway component; Nickolov discloses (¶1925-¶1949) that the client device can select a location of another server from the list based on the displayed server information such as its status, geo location, applications, resource capacity, resource utilization, etc.

Regarding Claim 24, the combination of Nickolov and Devireddy discloses all the elements with respect to claim 5. Further, they discloses:
receiving, at the client device, an interactive video stream of the workspace instance via the gateway component; Nickolov teaches (¶1727 and ¶1772) that a user may create an instance of the virtual desktop computer system by utilizing various features and resources of the Cloudware network to create and configure a customized virtual appliance which includes a virtual machine, at least one virtual interface, and virtual storage. The GUI 1020 may also be operable to display various types of target user content such as mapping content and streaming audio, video and other content from and to the application (¶778-¶781).

Regarding Claim 25, the combination of Nickolov and Devireddy discloses all the elements with respect to claim 24. Further, they discloses:
rendering and displaying the interactive video stream on a display device of the client device; Nickolov teaches (¶1727 and ¶1772) that a user may create and customize an instance of the virtual desktop computer system by utilizing various features and resources of the Cloudware. The GUI 1020 may also be operable to display various types of target user content such as mapping content and streaming audio, video and other content from and to the application (¶778-¶781).

Regarding Claim 26, the combination of Nickolov and Devireddy discloses all the elements with respect to claim 24. Further, they discloses:
wherein the interactive video stream is generated according to a User Datagram Protocol (UDP) network protocol; Nickolov teaches (¶223) that depending on the physical network used, the data flow between the virtual network interfaces between the virtual appliances e.g. virtual machines, virtual desktop (¶1727) may be based on a TCP connection or UDP datagrams.

Regarding Claim 27, the combination of Nickolov and Devireddy discloses all the elements with respect to claim 5. Further, they discloses:
wherein selecting the particular destination address is further based at least in part on respective workloads at one or more of the plurality of gateway components; Nickolov teaches (Fig. 7) that the user dashboard page shows the information relating to data center locations (¶615), and the information on the data center status (¶617) such as resource utilization (¶680). Nickolov discloses the user may choose one or more a data center locations for instantiating and running one or more distributed application(s) selected by the user (¶122).

Regarding Claim 28, the combination of Nickolov and Devireddy discloses all the elements with respect to claim 5. Further, they discloses:
sending, to the workspace instance via the gateway component, user inputs from the client device; Nickolov teaches (¶1763) the Cloudware network may include various preconfigured desktop appliances, with application software preinstalled. Such preinstalled software applications may include accounting packages (such as, for example, QuickBooks, Microsoft Money, etc.), video editing or conversion software, image editing and conversion/publishing software, word processing and other productivity applications (such as, for example, Microsoft Office, OpenOffice, etc.), database applications, 

Claim 29, do not teach or further define over the limitation in claim 5 respectively. Therefore claim 29 is rejected for the same rationale of rejection as set forth in claim 5.

Claim 30, do not teach or further define over the limitation in claim 23 respectively. Therefore claim 30 is rejected for the same rationale of rejection as set forth in claim 23.

Claim 31, do not teach or further define over the limitation in claim 24 respectively. Therefore claim 31 is rejected for the same rationale of rejection as set forth in claim 24.

Claim 32, do not teach or further define over the limitation in claim 25 respectively. Therefore claim 32 is rejected for the same rationale of rejection as set forth in claim 25.

Claim 33, do not teach or further define over the limitation in claim 26 respectively. Therefore claim 33 is rejected for the same rationale of rejection as set forth in claim 26.

Claim 34, do not teach or further define over the limitation in claim 27 respectively. Therefore claim 34 is rejected for the same rationale of rejection as set forth in claim 27.

Claim 35, do not teach or further define over the limitation in claim 28 respectively. Therefore claim 35 is rejected for the same rationale of rejection as set forth in claim 28.

Claim 36, do not teach or further define over the limitation in claim 5 respectively. Therefore claim 36 is rejected for the same rationale of rejection as set forth in claim 5.

Claim 37, do not teach or further define over the limitation in claim 23 respectively. Therefore claim 37 is rejected for the same rationale of rejection as set forth in claim 23.

Claim 38, do not teach or further define over the limitation in claim 24 respectively. Therefore claim 38 is rejected for the same rationale of rejection as set forth in claim 24.

Claim 39, do not teach or further define over the limitation in claim 25 respectively. Therefore claim 39 is rejected for the same rationale of rejection as set forth in claim 25.

Claim 40, do not teach or further define over the limitation in claim 27 respectively. Therefore claim 40 is rejected for the same rationale of rejection as set forth in claim 27.

Claim 41, do not teach or further define over the limitation in claim 28 respectively. Therefore claim 41 is rejected for the same rationale of rejection as set forth in claim 28.

Response to Arguments

Claim Rejections - 35 USC § 102
Applicant’s arguments, filed on 07/13/2021, with respect to Claims 5 and 23 - 41 have been fully considered and they are persuasive. Hence the 35 USC § 102 rejection is withdrawn. The Examiner 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN KHAN whose telephone number is (313) 446-6574 and fax number is (571) 483-7559. The examiner can normally be reached on MONDAY - THURSDAY. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on (571) 272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H. A. K./
Examiner - Art Unit 2456
/PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2456